              Case 2:14-cv-01178-MJP Document 738 Filed 04/20/20 Page 1 of 2




 1                                                       THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     A.B., by and through her next friend Cassie         No. 14-cv-01178-MJP
 8   Cordell Trueblood, et al.

 9          Plaintiffs,                                  DECLARATION OF CHRISTOPHER
                                                         CARNEY IN SUPPORT OF
10                   v.                                  STIPULATED MOTION FOR
                                                         ATTORNEYS’ FEES AND COSTS
11   Washington State Department of Social and
     Health Services, et al.,
12
           Defendants.
13

14
            I, Christopher Carney, declare as follows:
15
            1.      I am counsel representing Plaintiffs and members of the plaintiff class in the
16
     above-captioned action. I am over the age of eighteen, have personal knowledge of the matters
17
     contained herein, and am competent to testify thereto.
18
            2.      Attached as Exhibit A is a true and correct copy of my invoice for work
19
     performed in this matter for the period of July 1, 2019 through February 29, 2020. My total
20
     billing for this period was $89,117.60.
21
            3.      Attached as Exhibit B is a true and correct copy of the detailed hourly billing by
22

23   Disability Rights Washington (“DRW”) for the period of July 1, 2019 through February 29,

24   2020. The total billings for DRW for this period was $213,705.10.


     Declaration of Christopher Carney in Support of
     Stipulated Motion for Attorney’s Fees and Costs
     C14-1178 MJP
     Page 1 of 2
              Case 2:14-cv-01178-MJP Document 738 Filed 04/20/20 Page 2 of 2




            4.      Attached as Exhibit C is a true and correct copy of the costs incurred by Disability
 1
     Rights Washington for the period of July 1, 2019 through February 29, 2020, for a total of
 2
     $2,087.46.
 3

 4          5.      All of the work reflected in the attached documents was performed in good faith

 5   and was reasonably necessary to serve the interests of the Class Members.

 6          6.      The grand total for the period July 1, 2019 through February 29, 2020 is

 7   $302,822.70 in fees, and $2,087.46 in costs.

 8          7.      I declare under penalty of perjury under 28 U.S.C. § 1746, that the forgoing is

 9   true and accurate.
10          Dated this April 20, 2020, at Seattle, Washington.
11
                                                    /s/ Christopher Carney
12
                                                    Christopher Carney, WSBA #30325
13

14

15

16

17

18

19

20

21

22

23

24


     Declaration of Christopher Carney in Support of
     Stipulated Motion for Attorney’s Fees and Costs
     C14-1178 MJP
     Page 2 of 2
